Citation Nr: 9910533	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from October 1939 to August 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in July 1996, and 
was remanded to the RO for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran died in July 1992.  The underlying causes 
leading to his death were chronic atrial fibrillation with 
congestive heart failure and severe chronic obstructive 
pulmonary disease.  

2.  Service connection for schizophrenic reaction, rated as 
50 percent disabling, was in effect at the time of the 
veteran's death. 

3.  The service medical records are completely negative for 
evidence of a cardiac or pulmonary disability; the veteran's 
cardiac and pulmonary disability initially developed many 
years after active service, and there is no medical evidence 
to show a relationship between these disabilities and active 
service, or these disabilities and the veteran's service 
connected psychiatric disability.  

4.  The veteran's service-connected psychiatric disability 
was not the immediate or underlying cause of death, and was 
not etiologically related to the cause of death.  It did not 
contribute substantially or materially to cause of his death.  

CONCLUSION OF LAW

The cause of the veteran's death was not due to active 
service, a disability incurred or aggravated in service, or a 
disability that may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, widow of the veteran, contends that the 
veteran's service connected psychiatric disability 
contributed to the cause of the veteran's death.  She argues 
that this disability adversely affected the veteran's cardiac 
and respiratory disabilities, and hastened his demise. 

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If arteriosclerosis 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of this disability during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

At the time of the veteran's death, the record shows that the 
veteran's only service connected disability was schizophrenic 
reaction, mild, in partial remission.  Service connection for 
psychoneurosis, hysteria, had first been established in an 
August 1944 rating decision.  This disability was 
recharacterized as a conversion reaction in a September 1948 
rating decision, as anxiety reaction with conversion features 
in a September 1952 rating decision, and as schizophrenic 
reaction in an October 1956 rating decision.  A 50 percent 
evaluation was in effect for this disability from June 1957 
to the veteran's death.  

The veteran's death certificate states that he died on 
July [redacted], 1993.  The immediate cause of death was 
listed as acute cardio-respiratory arrest.  The underlying 
causes leading to the immediate cause were listed as chronic 
atrial fibrillation with congestive heart failure, and severe 
chronic obstructive pulmonary disease.  Severe depressive 
reaction was listed as a significant condition contributing 
to death but not resulting in the underlying cause.  The 
place of death was the veteran's home.  An autopsy was not 
performed.

A review of the service medical records is negative for 
evidence of a pulmonary or cardiac disability.  

In June 1944, the veteran was afforded a VA examination.  He 
complained of a slight cough and expectoration in the 
morning, but there was no demonstrable pulmonary pathology on 
examination.  The examination was also negative for a heart 
disability.  

The veteran underwent an additional VA examination in January 
1946.  On examination of the cardiovascular system, a grade 
III, apical, systolic heart murmur at the apex which was 
transmitted to the pulmonic area was noted.  The examination 
of the respiratory system was normal.  The diagnoses included 
psychoneurosis, hysteria, and functional apical systolic 
murmur.  There was no medical opinion indicating a 
relationship between these diagnoses.  

An August 1947 VA examination found no evidence of a cardiac 
murmur.  The veteran's heart measurements were within normal 
limits, and there was no evidence of dyspnea at this 
juncture.  The examination was described as normal.  The 
respiratory examination was also normal.  An additional VA 
examination conducted in August 1948 also found that the 
cardiovascular and respiratory systems were normal.  

The veteran was hospitalized for treatment of his psychiatric 
disability from February 1955 to March 1955.  An X-ray study 
of his chest revealed that the heart and lungs were normal.  

He was hospitalized again in December 1955.  His physical 
status was noted to be essentially negative.  The diagnosis 
was schizophrenic reaction, schizo-affective type.  The 
manifestations were not noted to include a heart or lung 
disability.  The veteran continued on a "trial visit" 
status until his discharge in April 1957.  In April 1957, it 
was noted that the veteran had continued to work sporadically 
in the construction industry.  His social adjustment had been 
adequate, but his economic adjustment remained somewhat 
questionable.  It was concluded that his schizophrenic 
reaction was mild and in partial remission.  

The veteran underwent a VA psychiatric examination in May 
1962.  His blood pressure was 160/90, with a regular pulse.  
A chest X-ray obtained at this time was negative.  The 
diagnosis was schizophrenic reaction, schizo-affective type.  
There was no diagnosis of a cardiovascular or pulmonary 
disability.

Private hospital records dated November 1988 are contained in 
the claims folder.  These show that the veteran was admitted 
for surgical treatment of prostatic hypertrophy, as well as 
hernia repair.  His history described him as service 
connected for chronic obstructive pulmonary disease.  A 
systolic murmur of the heart was also noted.  Additional 
notes from this hospitalization state that the veteran had 
severe chronic obstructive pulmonary disease and had a 
myocardial infarction in 1945.  The diagnoses included 
chronic obstructive pulmonary disease, and arteriosclerotic 
cardiovascular disease, status post myocardial infarction.  
No treatment for the veteran's service connected psychiatric 
disability was administered, and this disability was not 
noted even by way of history.  

Additional VA treatment records dated from March 1990 to July 
1992 are contained in the claims folder.  March 1990 records 
state that the veteran had been hospitalized in November 
1989, and that he had a history of chronic obstructive 
pulmonary disease.  The remaining records through July 1992 
show continued treatment for various pulmonary and cardiac 
complaints.  The diagnoses included chronic obstructive 
pulmonary disease and coronary artery disease with angina.  
He was also seen on occasion by VA social workers.  The 
veteran reported depression in August 1990 and March 1991, 
and April 1991 records describe the veteran as doing better, 
but cognitively inappropriate.    None of these records 
contain any medical opinion suggesting a relationship between 
the veteran's physical disabilities and his service connected 
psychiatric disability.  There was no indication that the 
service-connected psychiatric disability interfered with 
treatment of the veteran's physical disabilities or resulted 
in debilitation.  

Private treatment records from April 1992 through July 1992 
show that the veteran was followed by the same doctor who 
signed his death certificate for a variety of disabilities, 
including repair of a recurrent hernia.  Hospital records 
dated from June 1992 to July 1992 show that the veteran was 
admitted for shortness of breath, difficulty breathing, and 
chronic cough.  These records describe the veteran as being 
somewhat unreasonable in his approach, and complaining of 
pain and shortness of breath.  Other records state that the 
veteran had problems with some confusion and mental 
aberrations.  His wife stated that he was extremely agitated 
and somewhat mentally disturbed over the whole problem.  A 
consultation conducted in conjunction with the veteran's 
complaints of abdominal pain noted that the veteran was 
somewhat agitated mentally, and was somewhat difficult to 
deal with, but further noted that he had always been 
cooperative.  The findings of an echocardiogram conducted at 
this time included a heavily calcified aortic valve with 
reduced leaflet excursion, evidence of mild aortic 
insufficiency, evidence of aortic stenosis, and moderate 
annular calcification.  The final impressions included 
congestive heart failure, chronic obstructive lung disease, 
and hypertensive cardiovascular disease.  

VA treatment records dated July 1992 show that the veteran 
was seen with complaints that he was short of breath, shaky, 
and had a stomach ache.  The veteran was noted to have had an 
X-ray study that revealed congestive heart failure with 
pleural effusion.  The assessments included congestive heart 
failure, atrial fibrillation, and right bundle branch block 
with left anterior hemiblock.  The veteran's psychiatric 
disability was not noted.  

The July 1992 private hospital records pertaining to the 
veteran's final hospitalization before his death state that 
he was admitted after being sent from a VA facility with what 
was described as congestive heart failure.  These records 
state that the veteran was found to not have congestive heart 
failure, but did have rapid atrial fibrillation.  He was 
having no marked distress on breathing.  During the course of 
his hospitalization, the veteran showed marked signs of 
mental deterioration, which made it extremely difficult to 
care for him.  The notes from a psychiatric consultation show 
that the veteran was not sure why he was hospitalized; he 
exhibited confusion and agitation.  He denied depression, 
nerve problems, or thoughts of suicide.  The veteran was 
noted to be preoccupied with his heart.  The impression was 
mild early dementia secondary to arteriosclerotic 
cardiovascular disease.  Multi-infarct dementia was to be 
ruled out.  Additional psychiatric records show that the 
veteran was not oriented to place, and was not overly 
cooperative.  The veteran denied depression and psychotic 
symptoms, and no psychotic symptoms were observed.  The 
impression was rule out senile dementia.  The veteran was 
eventually discharged home in guarded condition, with the 
possibility of eventual transfer to another facility noted.  
His psychiatric symptoms were not greatly improved.  The 
diagnoses included chronic congestive heart failure, rapid 
atrial fibrillation, chronic obstructive lung disease, 
multiple valvular disease with mitral insufficiency and 
aortic stenosis, and acute depressive and psychotic reaction. 

VA treatment records dated July [redacted], 1992, three days 
prior to the veteran's death, show that he was visited by a 
social worker.  His behavior was unpredictable, and he was 
compulsive with his pill taking.  He wandered and did not 
appear to be thinking rationally.  The veteran had angry 
outbursts, and his wife was afraid she might get hurt.  The 
veteran had a history of alcoholism and abusive behavior.  
The social worker and the veteran's wife made plans 
pertaining to the best way to protect her, including court 
commitment or going to a woman's shelter.  

Private treatment records dated July [redacted], 1992, two days 
before the veteran's death, show that the veteran was seen in 
an emergency room for complaints of shortness of breath with 
a history of chronic obstructive pulmonary disease.  He was 
noted to be a long time smoker.  An X-ray study revealed 
chronic obstructive pulmonary disease with bilateral hilar 
infiltrate, greater on the right than the left.  The veteran 
was uncooperative, and threatening to leave.  He was noted to 
be anxious.  

In August 1996, a statement was obtained from the doctor who 
had attended the veteran during his final hospitalization, 
and who had signed the death certificate.  He noted that the 
veteran had a history of a psychiatric disability that was 
service related.  He did not treat him for this disability.  
He had been diagnosed with this disability at the time of his 
discharge from the hospital in 1992, and a similar diagnosis 
was made at the time of his death.  

After careful review of the appellant's contentions and the 
evidence of record, the Board is unable to find that 
entitlement to service connection for the cause of the 
veteran's death is merited.  The death certificate states 
that the cause of the veteran's death was acute cardio-
respiratory arrest, due to chronic atrial fibrillation with 
congestive heart failure and severe chronic obstructive 
pulmonary disease.  
The service medical records are negative for evidence of a 
heart disability or a pulmonary disability.  A systolic heart 
murmur was noted on a February 1946 examination conducted 
more than two years after discharge, but a chronic cardiac 
disability was not diagnosed, and subsequent examinations 
were normal and specifically noted that the murmur was not 
present.  November 1988 hospital records note a history of a 
myocardial infarction in 1945, but there is no suggestion in 
the clinical data contemporaneous with that period that the 
veteran had had a heart attack.  The earliest findings of a 
chronic cardiac disability or pulmonary disability are the 
private records from 1988, nearly 45 years after the 
veteran's discharge from service.  There is no medical 
opinion or other medical evidence to suggest that these 
disabilities developed either as a direct result of active 
service, or as a result of the veteran's service connected 
psychiatric disability.  

The death certificate indicates that severe depressive 
reaction was a significant condition contributing to death 
but not resulting in the underlying cause.  However, the 
August 1996 statement from the doctor who attended the 
veteran and signed the death certificate suggests that the 
psychiatric disability did not contribute substantially or 
materially to cause death.  The doctor notes that the veteran 
had a history of a psychiatric disability, but that he did 
not administer any treatment for this psychiatric disability.  
He suggests that the diagnosis was added to the death 
certificate because it was included in the diagnoses of the 
veteran's final hospitalization.  He specifically referred to 
psychiatric consultations which did not find depression or 
psychotic symptomatology and suggested that dementia was the 
underlying cause.  

The July 1992 hospital records state that the veteran 
developed early dementia secondary to arteriosclerotic 
cardiovascular disease.  Moreover, while the medical evidence 
indicates that the veteran's agitation and confusion (which 
were not attributed to his service-connected psychiatric 
disability) made him more difficult to treat, there is no 
indication that this prevented the veteran from receiving any 
necessary treatment, or hastened his demise in any manner.  
Indeed, the records show that the veteran was very concerned 
about his condition, and compulsive about taking his 
medication.  As noted above, for a disability to be 
considered a contributory cause of death within the meaning 
of VA regulations, it must be shown that the service-
connected disability contributed substantially or materially 
to death, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

The Board finds that the overall evidence does not reflect 
that the veteran's service-connected psychiatric disability 
is implicated in the veteran's demise.  While there are 
diagnoses of psychiatric disability in the terminal hospital 
reports and death certificate, the actual psychiatric 
consultation reports should be afforded significant probative 
weight (as, in fact, the physician who signed the death 
certificate has done).  The psychiatric reports suggest that 
the veteran may have been exhibiting dementia shortly prior 
to his death, but do not suggest that the service-connected 
psychosis was a factor in either the treatment of his 
physical ailments or in producing debility.  The evidence 
demonstrates the overwhelming cause of the veteran's death 
was his cardio-pulmonary disabilities.  Therefore, as the 
evidence against the appellant's claim outweighs the evidence 
for her claim, service connection for the cause of the 
veteran's death is not merited.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

